DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: an amendment filed on 11/30/2020.
   
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set
forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/30/2020 has been entered.
Response to Arguments 
         Applicant's arguments filed on 11/30/2020 with respect to prior art rejection have been considered and they are persuasive. Prior art rejection is withdrawn.                       Claims 1-17 are allowed. However, regarding claim 18 rejection under 35 U.S.C. 112(b) , please note that the specification only discloses each stop extender may extend a connected adjustment bar 208, 214,220 away from the mounting plate 206 at an angle substantially perpendicular to the connected adjustment bar 208,214,220 (Para 52).  Para 12 only discloses one or more adjustment bars may move along an axis in X or Y relative to the mounting plate (Para 12). The specification does not 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2. Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 18 discloses “wherein mounting the visual recording device provides three-dimensional adjustment of a position of the lens relative to the housing”. 
The specification of the instant application (Para 80 of the PGPub version of the instant application (US 2017/0142301 A1)) only discloses a user may adjust the positions of the adjustment bars 208, 214, 220, 260 in the X or Y directions relative to the mounting plate 206.  Adjusting the positions of the adjustment bars 208, 214, 220, 260 may align the lens of the visual recording device 402 with the channel 204.   The specification only discloses two –dimensional adjustment. The written description fails to disclose the corresponding structure, material, or acts for the claimed function. 
Claims 19-20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as being dependent from claim 18. 



Allowable subject matter
Claims 1-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, prior art Hope (US Pub No.: US 2002/0002788) discloses an apparatus (Fig. 1; Para 36; scope 10 equipped with electronic optical imaging and receiving means comprising a miniature video camera) comprising:
a housing (Figs.1-3; Para 40; the housing 40 is in turn temporarily and removably secured to the eyepiece end 14 of the scope 10) detachably coupleable to a sighting device at two points along a length of the sighting device to position the housing at an end of a sighting device (Fig. 2,3;Para 37-40;  The housing 40 is in turn temporarily and removably secured to the eyepiece end 14 of the scope 10, e. g. by means of an Adel clamp 24 as used for securing the micro camera 16 to the scope 10 in FIG. 2. Screw 28 may be provided to secure the two extended flanges 30 together; wherein the end  14 of scope and the housing (including the camera)  are connected through  contacting points where the clamp and the screw (secure the two extended flanges 30) are located along the length of the scope 10) , the housing comprising a channel protruding from a side of the housing between a first end and a second end of the housing and aligned non-parallel to an axis of the sighting device which extends between a first end and a second end of the sighting device ( Para 41; camera holder portion 44 which is radially offset from the 
a single mirror (Fig. 3; Para 42; mirror 50 )  forming the only mirror in the apparatus, the single mirror comprising a one-way mirror disposed inside the housing (Para 42; half silvered mirror 50 is disposed within the eyepiece attachment portion 42 of the housing 40) , the single mirror positioned to:
allow an image from the sighting device to pass through the one-way mirror (Para 42; passes a portion of the image passing through the scope 10 along the line of sight S1); and reflect light forming the image from the sighting device away from the axis (Para 42;The remainder of the image is reflected radially outwardly from the line of sight S1 to the optical image sensing and recording means 46 contained within the camera holder portion 44 of the housing 40, and is optically aligned with the mirror 50 along the radial line of sight S3) and through the channel to an exterior of the housing (Para 42; image passes through the mirror 50 to the viewing port or eyepiece 48 wherein the hunter or shooter can view the image along the line of sight S2 from the exterior of the eyepiece end 48 as shown in Fig.1 , 2,3) ; and
a mounting plate coupled to the housing to be adjustably engageable relative to the housing (Fig. 2; Para 37,38, 41; the micro camera or minicam 16 is removably secured to the eyepiece end 14 of the scope 10 by means of an encircling clamp 24, which secures about the eyepiece end 14 of the scope 10 and the forward or objective end 26 of the micro camera 16 ) , the mounting plate engageable with a visual recording device ( Para 37-38; the camera is secured to the scope by encircling clamp 24 and screw 28 ) .

a second attachment coupler; a housing detachably coupleable to a sighting device at a first point by the first attachment coupler, proximate a first end of the sighting device and at a second point, by the second attachment coupler, proximate a second end of the sighting device to position the housing at an end of the sighting device, the housing comprising a channel protruding from a side of the housing between a first end and a second end of the housing and aligned non-parallel to an axis of the sighting device which extends between the first end and the second end of the sighting device” in combination of other limitation in the claim. 
              Claims 2-11 are allowed as being dependent from claim 1.
Regarding claim 12, prior art on record Hope discloses a system (Fig. 1; Para 36; scope 10 equipped with electronic optical imaging and receiving means comprising a miniature video camera) comprising:
a sighting device (scope 10; Figs. 1-3; Para 40); 
and an apparatus comprising:
a housing (Figs.1-3; Para 40; the housing 40 is in turn temporarily and removably secured to the eyepiece end 14 of the scope 10) detachably coupleable to the sighting device at two points along a length of the sighting device to position the housing at (Fig. 2,3;Para 37-40;  The housing 40 is in turn temporarily and removably secured to the eyepiece end 14 of the scope 10, e. g. by means of an Adel clamp 24 as used for securing the micro camera 16 to the scope 10 in FIG. 2. Screw 28 may be provided to secure the two extended flanges 30 together; wherein the end  14 of scope and the 

a single mirror (Fig. 3; Para 42; mirror 50 ) forming the only mirror in the apparatus, comprising a one-way mirror disposed inside the housing (Para 42; half silvered mirror 50 is disposed within the eyepiece attachment portion 42 of the housing 40), the single mirror positioned to:
allow an image from the sighting device to pass through the one-way mirror (Para 42; passes a portion of the image passing through the scope 10 along the line of sight S1); and
reflect light forming the image from the sighting device, away from the axis (Para 42;The remainder of the image is reflected radially outwardly from the line of sight S1 to the optical image sensing and recording means 46 contained within the camera holder portion 44 of the housing 40, and is optically aligned with the mirror 50 along the radial line of sight S3), and through the channel to an exterior of the housing (Para 42; image passes through the mirror 50 to the viewing port or eyepiece 48 wherein the hunter or 
 and a mounting plate adjustably engageable to the housing (Fig. 2; Para 37,38, 41; the micro camera or minicam 16 is removably secured to the eyepiece end 14 of the scope 10 by means of an encircling clamp 24, which secures about the eyepiece end 14 of the scope 10 and the forward or objective end 26 of the micro camera 16), the mounting plate engageable with a visual recording device (Para 37-38; the camera is secured to the scope by encircling clamp 24 and screw 28).
Prior art on record Holmberg (US Pub. No.: US 2002/0163588 A1) discloses at least one track coupled to the housing to be parallel to the axis the sighting device, the at least one track positioned to allow adjustment of a proximity of the housing relative to the sighting device (Fig. 14; Para 41-43; The lower mount member 92 is placed under the barrel 98.  The screw holes 97 in the upper mount member 91 are then lined up with the threaded screw holes 99 in the lower mount member 92, securing the mounting bracket to the weapon. The video camera is attached to the mounting bracket by sliding the camera mount member 14 into the track of the lower mount member 92.  When the camera mount member 14 is positioned far enough into the track of the lower mount member 92 it is locked into place.).
Holmberg (US Pub. No.: US 2012/0167441 A1) discloses a mounting plate adjustably engageable to the housing and rotatable about the housing, the mounting plate engageable with a visual recording device (Para 40; Fig. 7; gun barrel mount 18 wherein it can be adjusted and positioned either to the right or to the left of barrel 12).
However, none of the prior art discloses “a sighting device having a first end and a second end: and an apparatus comprising:
a first attachment coupler:
a second attachment coupler:
a housing detachably coupleable to the sighting device at a first point, by the first attachment coupler, proximate the first end
of the sighting device and at a second point, by the second
attachment coupler, proximate the second end  of the sighting device to position the housing at an end of the sighting device;  wherein the housing comprises  a channel protruding from a side of the housing between a first end and a second end of the housing and aligned non-parallel to an axis of the sighting device which extends between the  first end and the second end of the sighting device; at least one track coupled to the housing to be parallel to the axis of the sighting device, the at least one track positioned to allow adjustment of a proximity of the housing relative to the sighting device” in combination of other limitation in the claim. 
Claims 13-17 are allowed as being dependent from claim 12. 

3.  Claim 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
     The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 18, Hope discloses a method (Fig. 1; Para 36; scope 10 equipped with electronic optical imaging and receiving means comprising a miniature video camera) comprising: 
providing a sighting device (Figs.1-3; Para 40;scope 10);
providing an apparatus comprising a housing (Figs.1-3; Para 40; the housing 40 is in turn temporarily and removably secured to the eyepiece end 14 of the scope 10), only one mirror (Fig. 3; Para 42; mirror 50 ) comprising a one-way mirror disposed inside the housing (Para 42; half silvered mirror 50 is disposed within the eyepiece attachment portion 42 of the housing 40), and a mounting plate (Fig. 2; Para 37,38, 41; the micro camera or minicam 16 is removably secured to the eyepiece end 14 of the scope 10 by means of an encircling clamp 24, which secures about the eyepiece end 14 of the scope 10 and the forward or objective end 26 of the micro camera 16), 
wherein the housing comprises a channel disposed in the housing between a first end and a second end of the housing and aligned non-parallel to an axis of the sighting device which extends between a first end and a second end of the sighting device (Para 41; camera holder portion 44 which is radially offset from the optical line of sight S1; wherein the camera holder portion is between forward scope attachment end and the rearward eyepiece end), and the one-way mirror allows an image viewed by the sighting device along the axis to pass through the one-way mirror (Para 42; passes a portion of 
 mounting the housing of the apparatus to the sighting device (Figs.1-3; Para 40; the housing 40 is in turn temporarily and removably secured to the eyepiece end 14 of the scope 10); 
providing a visual recording device (Para 41; The camera holder portion 44 is sufficiently large as to hold any practicable electronic optical image sensing and recording means 46 as desired, such as a conventional digital still camera); 
and mounting the visual recording device to the mounting plate to align a lens of the visual recording device (Para 40; The housing 40 is in turn temporarily and removably secured to the eyepiece end 14 of the scope 10, e. g. by means of an Adel clamp 24 as used for securing the micro camera 16 to the scope 10 in FIG. 2. The attachment portion  42 of the housing 40 concentrically to the scope 10; therefore the lens can be aligned to capture image from the scope as well). 
Holmberg discloses mounting the housing of the apparatus to the sighting device to couple to the sighting device at a first point near a first end of the sighting device and at a second point near a second end of the sighting device (Fig. 13; Para 40; main housing 1302 is adapted to be mounted to a scope 1309 with mounting brackets 1308B and 1308A wherein one bracket is close to one end of the scope 1309 and another bracket is close to the other end of the scope 1309).
Prior art on record Cheng et al. (US Patent No.: US 9163902 B1) discloses align a lens of the visual recording device with the channel of the housing, wherein mounting the visual recording device provides three-dimensional adjustment of a position of the lens relative to the housing (Figs. 4, 5; Col 4; lines 55-65; he lens arrangement 40 comprises a foldable lens 41 movably coupled at the sight housing 21 and being actuated to move between a first position and a second position, as shown in FIGS. 4 and 5.  In the first position, the foldable lens 41 is folded at the sight housing 21.  In the second position, the foldable lens 41 is moved to outwardly extend from the sight housing 21, such that the sight reticle generated by the reflex sight 30 is projected on the foldable lens 41 in the second position. Col 7, lines 9-20; 25-45; lens 41A can be ratably coupled and flipped between two positions with respect to the rotatable axle. Col 8, lines 23-45).
           However, none of the prior art discloses “providing a sighting device having a first end and a second end; providing an apparatus comprising a first attachment coupler, a second attachment coupler, a housing, only one mirror comprising a one-way mirror disposed inside the housing, and a mounting plate, wherein the housing comprises a 
        Claims 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims as being dependent from claim 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/XI WANG/           Primary Examiner, Art Unit 2696